Citation Nr: 1311239	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury to include headaches. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a psychiatric disorder. 

5.  Entitlement to service connection for a left shoulder disorder.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a June 2012 decision, the Board reopened and remanded the claims for service connection for psychiatric and low back disorders and the other claims on appeal for further development.  In a December 2012 rating decision, the RO granted service connection for a back disorder.  Thus, that issue is no longer on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the remand portion of the June 2012 decision, the Board requested that records of the Veteran's treatment at the VA medical facility in Allen Park, Michigan from 1981 to 1983 be obtained.  The Board notes that the John D. Dingell VA Medical Center (VAMC) was previously located in Allen Park and relocated to Detroit in 1996.  As such, in July 2012, the AMC requested records of the Veteran's treatment from the Detroit VAMC dating from January 1981 to December 1983.  In August 2012, the VAMC replied that there were no records for those dates.

Upon further review, although the Veteran has stated on two occasions that he was treated at a VA facility in Allen Park, Michigan from 1981 through 1983, the Board observes that the record may show otherwise.  In this regard, an April 2003 Detroit VAMC discharge summary shows that the Veteran was admitted earlier that month for opioid dependence and had previously completed one rehabilitation program in 1987.  Although it is unclear whether that previous program was completed at the John D. Dingell VAMC, to ensure a complete record, the Board finds that another attempt to obtain any such records should be made.  In this regard, the new request should include the period from 1984 to 1996, when the VAMC relocated.

The Board also observes that the record reflects a procedural deficiency.  In a December 2012 supplemental statement of the case (SSOC), the AMC continued the denial of the Veteran's claims.  However, that SSOC was returned with a notice that the addressed residence was "vacant," and a new address for the Veteran was obtained in January 2013 shortly after the SSOC was sent.  However, the SSOC was not resent to that new address.  The Board notes that subsequent correspondence from the AMC, including one dated January 2013, was sent to the new address. 

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  This presumption has been applied to all VA processes and procedures.  Woods v. Gober, 14 Vet. App. 214 (2000).  The presumption attaches when VA mails notice of a determination to a veteran at his last known address of record.  Id.   See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The presumption of regularity may be rebutted with clear evidence showing that VA's regular mailing practices were not regular or that they were not followed.  Woods, 14 Vet. App. 214; Mindenhall, 7 Vet. App. 271.  See also Schoolman v. West, 12 Vet. App. 307 (1999).  One example of such clear evidence is evidence that notice of a determination was mailed to an incorrect address.  Piano v. Brown, 5 Vet. App. 25 (1993).  Another example is evidence that notice of a determination was returned as undeliverable and that other possible and plausible addresses existed.  Cross v. Brown, 9 Vet. App. 18 (1996).  

The Board finds that the presumption of regularity has been rebutted in this case.  See id.  Not only was the SSOC returned but the Veteran provided a new address within the same month of the issuance of the SSOC.  Thus, to ensure due process, the AMC should resend a copy of the December 2012 SSOC to his most recent mailing address, as reflected in the AMC's January 2013 correspondence.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Using the Veteran's most recent mailing address, as reflected in the AMC's January 2013 correspondence, send him a copy of the December 2012 SSOC.

2.  Obtain complete records of the Veteran's treatment at the Detroit VAMC from January 1984 to December 1996.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document that in the claims file.  

3.  If, and only if, records are obtained from the above development action, then arrange for the claims file to be reviewed by the examiner who completed the July 2012 VA mental disorders examination report for an addendum.  The examiner should review the newly obtained VA medical records and state whether any change in the prior opinion is warranted.  The rationale for all opinions must be provided.

4.  Following completion of the above, readjudicate the claim, with consideration of all additional evidence added to the claims file since the issuance of the December 2012 SSOC.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate SSOC and provided with an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

